DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on March 16, 2022. Claims 1-2, 4, 6, 12, 14 and 18 have been amended. Claims 1-20 are pending. Claims 1, 12 and 18 are independent form are presented for examination.

Request Continued Examination (RCE)
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

IDS
3	Applicant’s IDS filed on 03/17/2022 has been fully considered.

Response to Argument
4	Applicant’s arguments filed on March 16, 2022 with respect to the teachings of McCandless reference have been fully considered and persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Sawhney et al. (U.S. 2016/0352788 A1).
5	Applicant’s arguments filed on March 16, 2022 have been fully considered but it is not persuasive for the following reason:
- applicant argued that The Office Action acknowledges that Silva does not teach the above-cited limitations. Indeed, Silva explicitly describes detecting behavior of a user to determine portions of a meeting for which the user is not interacting (1.e., “inattentive”) with the meeting. Silva, Abstract.
+ Examiner respectfully disagree to this applicant argument/statement. As recited in the previous rejection, Silva teaches user’s in attentiveness is determined based on user inputs, and the user inputs come in different forms such as over typing (over interacting with keyboard buttons) [0049] - [0051]. According to Silva user interaction can be one means of identifying the portion of the meeting content to be considered for further action. Therefore, applicant’s argument is not persuasive.

6	Applicant’s arguments filed on March 16, 2022 with respect to the amended limitations have been fully considered but they are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
7	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8	Claims 1, 3-10 and 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (Silva, herein after) (U.S. Patent Application Publication No. 2018/0077099 A1) in view of Sawhney et al. (Sawhney, hereinafter) (U.S. Patent Application Publication No. 2016/0352788 A1).
	Regarding claim 1, Silva discloses a computer-implemented method comprising: 
receiving, by a digital content management system (electronic meeting management system 410, Fig. 4), media data comprising at least one of audio or video associated with a meeting ([0038]-[0040]; receiving the segment of the electronic meeting…meeting includes video and audio contents); 
analyzing, by the digital content management system, the media data and one or more user inputs detected by one or more client devices ([0037] & [0049]; user’s attentiveness data and other user related input data such as user typing speed detected by user device) during the meeting to determine one or more relevant portions of the meeting ([0039] & [0038]-[0040]; performing one or more of a set of content analysis techniques such as natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary); 
generating, by the digital content management system in response to determining the one or more relevant portions of the meeting, content related to the one or more relevant portions of the meeting ([0054]-[0055] & [0038]-[0040]; generating an individualized set of content summary data relevant to the role and experience of a user. In embodiments, personalizing the set of content summary data may include using a set of user profile data to adapt the set of content summary data for the first user. The set of user profile data may include information regarding the educational experience, work experience, job role, responsibilities, interests, and other data for the first user); and 
providing, by the digital content management system, the content related to the one or more relevant portions of the meeting to a client device of a user associated with the meeting ([0042], [0054]-[0055] & [0045]; the set of content summary data may be provided. The set of content summary data may be provided by the meeting management engine to the first user).
But Silva doesn’t discloses the one or more user inputs comprising an interaction by a user with a keyboard input, a mouse input, a touch screen input, or a microphone input indicating a specific portion of the audio or video of the media data according to one or more timestamps of the one or more user inputs and one or more corresponding times in the audio or video of the media data; and generating content related to the one or more relevant portions of the meeting based on the specific portion of the media data. 
However, Sawhney in analogous art, discloses the one or more user inputs comprising an interaction by a user with a keyboard input, a mouse input, a touch screen input, or a microphone input ([0008] & [0010]; participant’s typed annotation inputs) indicating a specific portion of the audio or video of the media data according to one or more timestamps of the one or more user inputs and one or more corresponding times in the audio or video of the media data([0053]-[0055] & [0008]-[0010]; For example, if participant A was participating in a web meeting session titled “MEETING-101,” and provided an annotating input noting “very interesting point/I like this” at 12:45 PM on Apr. 1, 2015, the file name associated with the annotating input can be renamed A.MEETING-101.2015-04-01T12:45:00.00.RECORDING_MEETING-101. In this example, the file name indicates an annotating input by participant “A,” for session “MEETING-101,” submitted at 12:45 PM on Apr. 1, 2015, and the note being associated to recorded file “RECORDING_MEETING-101.”); and 
generating content related to the one or more relevant portions of the meeting based on the specific portion of the media data ([0053]-[0055] & [0008]-[0010]; at least a portion of the web meeting session can be recorded, such that annotating inputs received during the recorded portion(s) are associated with a submission time. As one of ordinary skill in the art may appreciate, a recording can have a corresponding timeline tracking the start time of the recording to the finish time of the recording. In this regard, annotating inputs received during a recording are still primarily associated with a web meeting session, but can also retain an association to the recording for referencing a corresponding portion of the timeline).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Sawhney because Sawhney’s teaching would allow Silva’s system to selectively analyze and identify (social) media content items and by doing that a tailored contextual information is provided to a meeting participant.

Regarding claim 3, Silva further teaches the computer-implemented method as recited in claim 1, wherein the one or more relevant portions of the meeting comprise portions of media data specific to the user or marked as important by the user ([0055], [0054] & [0038]; The first topic may include a subject matter or theme specified by the first user or automatically determined based on a set of profile data for the first user. As an example, consider that a first user specifies a first topic of “product manufacturing.” Accordingly, the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing).

Regarding claim 4, Silva doesn’t explicitly discloses the limitations of claim 4.
However, Sawhney further teaches the computer-implemented method as recited in claim 1, wherein analyzing the media data and the one or more user inputs comprises: 
identifying a user input detected by a client device of the one or more client devices ([0008]-[0010] & [0065]; The participant client 302 can thus provide a selection of one of the listed annotating inputs and notify the interaction interfacing component 312 of the selection); 
determining a timestamp of the detected user input ([0065]-[0066]; determining the participant input descriptor such as recorded timestamp); 
determining a portion of the media data corresponding to the timestamp of detected user input ([0065]-[0066] & [0008]-[0010]; To determine which portion of the recording corresponds to the selected annotating input, the unique descriptor associated with the annotating input is analyzed. In more detail, the annotating input's unique descriptor will include identifying information pointing to the particular recording of the web meeting session and a particular recorded timestamp with respect to the recording); and 
analyzing the portion of the media data corresponding to the timestamp of detected user input ([0065]-[0066] & [0008]-[0010]; To determine which portion of the recording corresponds to the selected annotating input, the unique descriptor associated with the annotating input is analyzed. In more detail, the annotating input's unique descriptor will include identifying information pointing to the particular recording of the web meeting session and a particular recorded timestamp with respect to the recording).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Sawhney because Sawhney’s teaching would allow Silva’s system to selectively analyze and identify (social) media content items and by doing that a tailored contextual information is provided to a meeting participant.

Regarding claim 5, Silva in view of Sawhney teaches the computer-implemented method as recited in claim 4. 
But Silva doesn’t explicitly disclose wherein the detected user input comprises one or more taps on a touchscreen of the client device.
However, Sawhney further discloses wherein the detected user input comprises one or more taps on a touchscreen of the client device ([0065]-[0066] & [0074]; The participant client 302 can thus provide a selection of one of the listed annotating inputs and notify the interaction interfacing component 312 of the selection…the selection participant annotating input includes touch input through the touch recognition interface [0074]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Sawhney because Sawhney’s teaching would allow Silva’s system to optimize the user experience by providing multiple inputting features.

Regarding claim 6, Silva in view of Sawhney teaches the computer-implemented method as recited in claim 4. 
But Silva doesn’t explicitly disclose the limitations of claim 6.
However, Sawhney further teaches the computer-implemented method as recited in claim 1, wherein determining the one or more relevant portions of the meeting comprises:
identifying a plurality of user inputs detected by a plurality of client devices at an identified time of the meeting, the plurality of user inputs comprising keyboard inputs indicating that a plurality of attendees of the meeting are taking notes at the plurality of client devices at the identified time ([0025]-[0026] & [0035]; notes taken by participants relative to a web meeting session. When web meeting sessions are streamed, participants oftentimes take notes using information gleaned from the meeting presentation to reference at a later time…receiving inputs from multiple participant devices); and
determining, in response to the plurality of user inputs being detected by the plurality of client devices at the identified time ([0026]; inputs can be associated to a particular time), a portion of the media data or materials for the meeting corresponding to the identified time, the materials comprising one or more content items presented during the meeting or generated during the meeting ([0025]-[0026] & [0046]; one or more annotating inputs can be associated to a particular time of the recording….each annotating input can also be used as a participant's navigational tool, to jump to a particular portion of a recording to provide additional context to a selected annotating input).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Sawhney because Sawhney’s teaching would allow Silva’s system selectively analyze and identify (social) media content items and by doing that a tailored contextual information is provided to a meeting participant.

Regarding claim 7, Silva teaches the computer-implemented method as recited in claim 1, further comprising: 
analyzing the media data using natural language processing to detect a word or phrase in the audio indicating information relevant to the user associated with the meeting ([0039]-[0041]; determining the set of content summary data may include using machine learning-based methods of automatic summarization to generate a representative outline or abstract of the set of meeting data. For instance, extraction techniques may be used to select a subset of words, phrases, images, video clips, or audio content from the set of meeting data for incorporation in the set of content summary data…content analysis techniques may be used to extract context-relevant points for each identified topic segment of the set of meeting data); 
determining a portion of the media data corresponding to the detected word or phrase ([0039]-[0041]; determining the set of content summary data may include using machine learning-based methods of automatic summarization to generate a representative outline or abstract of the set of meeting data. For instance, extraction techniques may be used to select a subset of words, phrases, images, video clips, or audio content from the set of meeting data for incorporation in the set of content summary data); and 
generating content related to the portion of the media data corresponding to the detected word or phrase ([0043] & [0039]-[0041]; the set of content summary data may include a set of keywords. The set of keywords may include words, phrases, or sentences associated with particular significance, importance or relevance with respect to the electronic meeting (e.g., “productivity”, “goal-setting”)).

Regarding claim 8, Silva further teaches the computer-implemented method as recited in claim 1, wherein generating the content comprises generating a summary of the one or more relevant portions of the media data ([0043]; the set of content summary data may include a set of keywords. The set of keywords may include words, phrases, or sentences associated with particular significance, importance or relevance with respect to the electronic meeting (e.g., “productivity”, “goal-setting”)).

Regarding claim 9, Silva further teaches the computer-implemented method as recited in claim 1, further comprising determining the user associated with the meeting by: 
analyzing the media data using natural language processing to determine a context of the meeting ([0039] & [0038]-[0040]; performing one or more of a set of content analysis techniques such as natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary); and 
selecting the user from a plurality of users based on a user profile of the user including information associated with the context of the meeting ([0055], [0054] & [0038]; The first topic may include a subject matter or theme specified by the first user or automatically determined based on a set of profile data for the first user. As an example, consider that a first user specifies a first topic of “product manufacturing.” Accordingly, the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing).

Regarding claim 10, Silva teaches the computer-implemented method as recited in claim 1, further comprising: 
training a machine-learning model using a training dataset comprising media data and generated content associated with one or more meetings ([0055] & [0039]; the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing); and 
utilizing the trained machine-learning model to generate the content related to the one or more relevant portions of the media data. ([0039]-[0043] & [0055]; Natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary).

Regarding claim 12, Silva teaches a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computer system to: 
receive media data associated with a meeting, the media data comprising audio or video ([0038]-[0040]; receiving the segment of the electronic meeting…meeting includes video and audio contents);
analyze the media data and one or more user inputs detected by one or more client devices during the meeting to determine one or more relevant portions of the meeting for a user associated with the meeting, the one or more relevant portions including information related to an action item associated with a user ([0039] & [0038]-[0040]; performing one or more of a set of content analysis techniques such as natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary);
generate, in response to determining the one or more relevant portions of the meeting, content comprising information associated with the action item ([0054]-[0055] & [0038]-[0040]; generating an individualized set of content summary data relevant to the role and experience of a user. In embodiments, personalizing the set of content summary data may include using a set of user profile data to adapt the set of content summary data for the first user. The set of user profile data may include information regarding the educational experience, work experience, job role, responsibilities, interests, and other data for the first user); and 
provide the content to a client device associated with the user ([0042], [0054]-[0055] & [0045]; the set of content summary data may be provided. The set of content summary data may be provided by the meeting management engine to the first user).
But Silva doesn’t discloses the one or more user inputs comprising an interaction by a user with a keyboard input, a mouse input, a touch screen input, or a microphone input indicating a specific portion of the audio or video of the media data according to one or more timestamps of the one or more user inputs and one or more corresponding times in the audio or video of the media data; and generating content related to the one or more relevant portions of the meeting based on the specific portion of the media data. 
However, Sawhney in analogous art, discloses the one or more user inputs comprising an interaction by a user with a keyboard input, a mouse input, a touch screen input, or a microphone input ([0008] & [0010]; participant’s typed annotation inputs) indicating a specific portion of the audio or video of the media data according to one or more timestamps of the one or more user inputs and one or more corresponding times in the audio or video of the media data([0053]-[0055] & [0008]-[0010]; For example, if participant A was participating in a web meeting session titled “MEETING-101,” and provided an annotating input noting “very interesting point/I like this” at 12:45 PM on Apr. 1, 2015, the file name associated with the annotating input can be renamed A.MEETING-101.2015-04-01T12:45:00.00.RECORDING_MEETING-101. In this example, the file name indicates an annotating input by participant “A,” for session “MEETING-101,” submitted at 12:45 PM on Apr. 1, 2015, and the note being associated to recorded file “RECORDING_MEETING-101.”); and 
generating content related to the one or more relevant portions of the meeting based on the specific portion of the media data ([0053]-[0055] & [0008]-[0010]; at least a portion of the web meeting session can be recorded, such that annotating inputs received during the recorded portion(s) are associated with a submission time. As one of ordinary skill in the art may appreciate, a recording can have a corresponding timeline tracking the start time of the recording to the finish time of the recording. In this regard, annotating inputs received during a recording are still primarily associated with a web meeting session, but can also retain an association to the recording for referencing a corresponding portion of the timeline).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Sawhney because Sawhney’s teaching would allow Silva’s system to selectively analyze and identify (social) media content items and by doing that a tailored contextual information is provided to a meeting participant.

Regarding claim 13, Silva further teaches the non-transitory computer readable storage medium as recited in claim 12, wherein the instructions further cause the computer system to determine that the one or more relevant portions includes a voice command comprising a word or phrase indicating the action for the user to perform ([0043]; the set of content summary data may include a set of keywords. The set of keywords may include words, phrases, or sentences associated with particular significance, importance or relevance with respect to the electronic meeting (e.g., “productivity”, “goal-setting”)).


Regarding claim 15, Silva teaches the non-transitory computer readable storage medium as recited in claim 12, wherein the instructions further cause the computer system to: 
identify a plurality of user inputs detected by a plurality of client devices at an identified time of the media data ([0031]; the electronic meeting may include a gathering, conference, discussion, collaboration, or other communication session between individuals over an electronic medium); 
identify, based on the plurality of user inputs, a plurality of users associated with the action item ([0043]; The set of content summary data may be presented to the first user in the form of a text summary with images of the second user's vegetable garden proposal, description of the pros and cons raised by different users, and the final decision and associated reason to move forward with creation of the vegetable garden. Other methods of electronic meeting management);
generate an electronic message associated with the action item ([0043]; The set of content summary data may be presented to the first user in the form of a text summary with images of the second user's vegetable garden proposal, description of the pros and cons raised by different users, and the final decision and associated reason to move forward with creation of the vegetable garden. Other methods of electronic meeting management); and 
provide the electronic message to the plurality of users ([0054] & [0043]; customized summary data is provided for each user).

Regarding claim 16, Silva further teaches the non-transitory computer readable storage medium as recited in claim 12, wherein the instructions further cause the computer system to generate a collaborative document including the action item ([0031] & [0054]; the electronic meeting may include a gathering, conference, discussion, collaboration, or other communication session between individuals over an electronic medium…which creates a collaborative summary).

Regarding claim 17, Silva further teaches the non-transitory computer readable storage medium as recited in claim 12, further comprising instructions that cause the computer system to determine the user associated with the meeting by: 
analyzing the media data using natural language processing to determine a context of the media data ([0039] & [0038]-[0040]; performing one or more of a set of content analysis techniques such as natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary); and 
selecting the user from a plurality of users based on a user profile of the user including information associated with the context of the media data ([0055], [0054] & [0038]; The first topic may include a subject matter or theme specified by the first user or automatically determined based on a set of profile data for the first user. As an example, consider that a first user specifies a first topic of “product manufacturing.” Accordingly, the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing).

Regarding claim 18, Silva teaches a system ([0048]; electronic meeting management system 400) comprising: 
at least one processor (processor 406, Fig. 4); and 
a non-transitory computer memory (memory 408, Fig. 4) comprising instructions that, when executed by the at least one processor, cause the system to: 
receive first media data from one or more client devices, the first media data comprising audio or video associated with a first meeting ([0038]-[0040]; receiving the segment of the electronic meeting…meeting includes video and audio contents);
analyze the first media data and one or more user inputs detected by the one or more client devices to determine a relevant portion of the first meeting for a user associated with the first meeting ([0039] & [0038]-[0040]; performing one or more of a set of content analysis techniques such as natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary); 
generate, in response to determining the relevant portion of the first meeting, meeting insight data comprising content based on the relevant portion of the first meeting ([0054]-[0055] & [0038]-[0040]; generating an individualized set of content summary data relevant to the role and experience of a user. In embodiments, personalizing the set of content summary data may include using a set of user profile data to adapt the set of content summary data for the first user. The set of user profile data may include information regarding the educational experience, work experience, job role, responsibilities, interests, and other data for the first user);
train a machine-learning model based on the first media data, the one or more user inputs, and the meeting insight data ([0055] & [0039]; the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing); and 
utilize the trained machine-learning model to generate content based on second media data comprising audio associated with a second meeting ([0039] & [0055]; Natural language processing techniques (e.g., part-of-speech tagging, sentiment analysis, morphological segmentation) may be used to parse syntactic and semantic content of the electronic meeting and identify contextually-relevant points or topics for summary).
But Silva doesn’t discloses the one or more user inputs comprising an interaction by a user with a keyboard input, a mouse input, a touch screen input, or a microphone input indicating a specific portion of the audio or video of the media data according to one or more timestamps of the one or more user inputs and one or more corresponding times in the audio or video of the media data.
However, Sawhney in analogous art, discloses the one or more user inputs comprising an interaction by a user with a keyboard input, a mouse input, a touch screen input, or a microphone input ([0008] & [0010]; participant’s typed annotation inputs) indicating a specific portion of the audio or video of the media data according to one or more timestamps of the one or more user inputs and one or more corresponding times in the audio or video of the media data([0053]-[0055] & [0008]-[0010]; For example, if participant A was participating in a web meeting session titled “MEETING-101,” and provided an annotating input noting “very interesting point/I like this” at 12:45 PM on Apr. 1, 2015, the file name associated with the annotating input can be renamed A.MEETING-101.2015-04-01T12:45:00.00.RECORDING_MEETING-101. In this example, the file name indicates an annotating input by participant “A,” for session “MEETING-101,” submitted at 12:45 PM on Apr. 1, 2015, and the note being associated to recorded file “RECORDING_MEETING-101.”). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Sawhney because Sawhney’s teaching would allow Silva’s system to selectively analyze and identify (social) media content items and by doing that a tailored contextual information is provided to a meeting participant.

Regarding claim 19, Silva further teaches the system as recited in claim 18, wherein the instructions that cause the system to train the machine-learning model cause the system to use labeled meeting insight data to modify one or more parameters of the machine-learning model ([0055]; the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing).

Regarding claim 20, Silva further teaches the system as recited in claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to update the machine-learning model using labeled meeting insight data corresponding to the second media data associated with the second meeting ([0055] & [0039]; the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing).

9	Claims 2 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (Silva, herein after) (U.S. Patent Application Publication No. 2018/0077099 A1) in view of Sawhney et al. (Sawhney, hereinafter) (U.S. Patent Application Publication No. 2016/0352788 A1) further in view of Muller et al. (Muller, hereinafter) (U.S. Patent Application Publication No. 2005/0125246A1).
Regarding claim 2, Silva further teaches the computer-implemented method as recited in claim 1, wherein determining the one or more relevant portions of the meeting comprises determining a portion of the media data that includes an action item based on at least one of a timing of a detected user input by the user, a mention of the user in the media data, or one or more comments made by the user in the media data ([0055], [0054] & [0038]; The first topic may include a subject matter or theme specified by the first user or automatically determined based on a set of profile data for the first user. As an example, consider that a first user specifies a first topic of “product manufacturing.” Accordingly, the meeting management engine may parse the set of meeting data (e.g., using content analysis techniques to analyze semantic and syntactic content of the electronic meeting) to ascertain a subset of the meeting data that pertains to the topic of “product manufacturing).
But Siva in view of Sawhney fails to fully disclose wherein the action item comprises a task assigned to the user to perform by a date or a time.
However, Muller in analogous art, disclose wherein the action item comprises a task assigned to the user to perform by a date or a time ([0058]-[0060] & [0066]-[0067]; a screen display for a new action item, 91. The display includes the action item title, 92, the name or identifier of the initiator, 93, tickler data, such as the due date, 94 a, the scheduled date, 94 b, the reminder date, 94 c, whether recurring, 94 d, and the duration, 95. Also shown is an optional link to an attachment, 96, and historical details, such as the date first proposed, the owner, 98, and the actions, 99).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Muller because Muller’s teaching would allow Silva’s system to optimize the user experience by providing multiple inputting features.

Regarding claim 14, Silva teaches the non-transitory computer readable storage medium as recited in claim 12, wherein the instructions further cause the computer system to: 
identify a user input detected by the client device associated with the user, wherein the user input is specific to action items ([0043]; A meeting management engine may assess the attentiveness of the first user and detect a first attentiveness factor that indicates that the first user is not attentive to the meeting (e.g., the first user is absent, and therefore not attentive to the meeting));
identify a portion of the media data corresponding to the detected user input ([0043]; In response to detecting that the first user is not attentive to the electronic meeting, the meeting management engine may initiate capturing of a set of meeting data by recording video and audio content of the electronic meeting); and 
analyze the portion of the media data corresponding to the detected user input to identify information associated with the action item ([0043] & [0054]-[0055]; the meeting management engine may perform one or more content analysis techniques to determine a set of content summary data based on the captured set of meeting data).
But Siva in view of Sawhney fails to fully disclose wherein the action item comprises a task assigned to the user to perform by a date or a time.
However, Muller in analogous art, disclose wherein the action item comprises a task assigned to the user to perform by a date or a time ([0058]-[0060] & [0066]-[0067]; a screen display for a new action item, 91. The display includes the action item title, 92, the name or identifier of the initiator, 93, tickler data, such as the due date, 94 a, the scheduled date, 94 b, the reminder date, 94 c, whether recurring, 94 d, and the duration, 95. Also shown is an optional link to an attachment, 96, and historical details, such as the date first proposed, the owner, 98, and the actions, 99).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Muller because Muller’s teaching would allow Silva’s system to optimize the user experience by providing multiple inputting features.

10	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (Silva, herein after) (U.S. Patent Application Publication No. 2018/0077099 A1) in view of Sawhney et al. (Sawhney, hereinafter) (U.S. Patent Application Publication No. 2016/0352788 A1) further in view of Faaborg et al. (Faaborg, hereinafter) (U.S. Patent Application Publication No. 2017/0060230 A1).	
Regarding claim 11, Silva doesn’t fully teach the computer-implemented method as recited in claim 11.
However, Faaborg in analogous art, discloses wherein analyzing the media data and the one or more user inputs comprises determining an input type of the one or more user inputs ([0022]-[0023]; Various different types of user inputs may be translated into this type of interaction in the virtual immersive experience generated by the HMD 100. For example, a touch input on a touch surface of the handheld electronic device 102 may correspond to selection of an object in the virtual world, and a touch and drag on the touch surface of the handheld electronic device 102, or a touch and then movement of the handheld electronic device 102 itself, may correspond to selection and movement of the object); and 
generating the content related to the one or more relevant portions of the meeting comprises triggering an action based on the input type ([0012] & [0023]-[0024]; In an implementation in which these multiple modes of input are enabled, a set priority sequence, or hierarchy, for execution of multiple inputs, for example when received simultaneously, may facilitate the accurate selection of an object and/or action to be taken in the virtual world based on the detected inputs and the set priority sequence or hierarchy).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Silva, and Faaborg because Faaborg’s teaching would allow Silva’s system to optimize the user experience by providing multiple inputting features.

Conclusion
11	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445